 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BI.SUPERVISORAssistant Foreman, MaintenanceII.OFFICECLERICALSBiller TypistClerk, CostClerks, File, A, B, C (other than those included above)Clerk, MailClerk, OrderClerk, TypistCost, EstimatorOperator, Key PunchScheduler, ProductionIII.TECHNICAL EMPLOYEESTechnician, Assembly and TestWm. Wolf Bakery,Inc.andAmerican Bakery and ConfectioneryWorkers International Union,AFL-CIO,Petitioner.Case No.15-RC-1850.December 19, 1958ORDER GRANTING MOTION FOR RECONSIDERATIONAND VACATINGDECISION AND. DIRECTION OFELECTIONOn November 18, 1958, the Board issued a Decision and Directionof Election in the instant proceeding,' finding therein that a sub-sisting contract was not a bar, citing as authorityKeystone Coat,Apron t Towel Supply Company,121 NLRB 880.On November 24, 1958, the Intervenor filed a motion for recon-sideration and a brief in support thereof urging the Board to reverseitsfinding that the contract's checkoff provision is illegal underKeystoneand to find the contract to be a bar to the petition.Thereafter, the Board received a reply from the Petitioner andstatements from the AFL-CIO and United Steelworkers of America,AFL-CIO, asamici curiaein support of the Intervenor's contentionwith respect toKeystonebut urging the Board to find that a schismexists removing the contract as a bar.Upon reconsideration, the Board has concluded thatKeystonewasincorrectly applied in the instant case.The checkoff clause in ques-tion provides as follows :' Unpublished.122 NLRB No. 89. LOCAL UNION 140. 85, SHEET METALWORKERS'INT'L, ETC.631The Union shall submit to the Company in writing eachmonth, a list of their members with an itemized account of theirdues, initiation fees, etc.The Company shall deduct the amountso submitted from the pay of the member-employee the fol-lowing pay period and shall forward same to the Secretary-Treasurer of the Union, provided that the Union furnishes theCompany with written authorization cards from the employees.The first basis for our finding such clause to be defective was thatit requires the checkoff of moneys other than dues.However, wenow ' believe that, as a matter of comity, our interpretation of theterm. "membership dues" as used in Section 302 should follow thatof the Department of Justice which has the responsibility of en-forcing that section of the Act.As the Justice Department hasconstrued the term "membership dues" in the context of Section 302to include initiation fees and assessments in addition to dues, wehold that the subject checkoff clause, in providing for the checkoffof "dues,. initiation fees, etc.," does not on its face conflict withSection 302.2The other basis upon which we relied to find thecheckoff -clause defective was that it set no limit to the period forwhich authorizations should be irrevocable, as required by Sec-tion 302(c) (4).As the question of conformity of a checkoff agree-ment with Section 302 in this respect involves the statutory standardsapplicable to the separate authorizations to be executed by theindividual members, we are of the opinion that the absence in acontractual checkoff clause of a specific reference to the authoriza-tions. or the statutory requirements therefor does not by itself renderthe clause defective under ourKeystonedecision.Accordingly, we shall, and hereby do, grant the motion for recon-sideration and vacate the Decision and Direction of Election herein,pending further consideration of otherissues inthe case.2 SeeInternational Harvester Company,95 NLRB 730, 733.Local Union No. 85, Sheet Metal Workers'International Asso-eiation,AFL-CIOand J.P. Gasaway.Case No. 10-CB-610.December 22, 1958DECISION AND ORDEROn. May 8, 1958,Trial Examiner Robert E. Mullin issued hisIntermediate Report in this case,finding that the Respondent hadengaged and was engaging in certain unfair labor practices withinthemeaning.of. Section8(b) (1) (A)and (2)of the Act, andrecommendingthat itcease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate122 NLRB No. 79.